Exhibit3 From: Nick Swenson Subject: board reform Date: April 4, 2013 6:02:36 PM CDT To: Brad Wilson Brad, I believe shareholders very much want to see a reform of Air T's board & its capital allocation process. In recent days, I have spent time discussing my viewpoint with Walter. Here is what I would like to see and what I believe other shareholders would be very pleased to see: 1) Immediate elimination of the SRP plan. 2) Board reduced to 7 members 3) 5 members from the current board (Clark, Wilson, Wicker, Swenson and [Gioffre or Simpson]) 4) 2 new board members, each with buy-in from key independent board members and selected to address the skills set now neededcapital allocation 5) Split the Chairman & CEO roles. Brad Wilson and Nick Swenson serve as Co-Chairman or Brad Wilson at Chairman. 6) Nominating Committee. I would like to have one of the three seats on the Nominating committee. 7) Compensation Committee. Discuss 8) Capital Allocation Committee. Establish a board-level committee that develops rigorous methods and makes recommendations regarding capital allocation, including reviewing M&A criteria etc. 9) Create Board Members Emeritus positions for Pay Sam Chesnutt and George Prill, pay a stipend to attend major board meetings. 10) My view of Walter's role is in part contingent on our discussions. Regards, Nick
